In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-20-00398-CV
      ___________________________

  IN RE ROBERT JAY BOWMAN, Relator




              Original Proceeding
97th District Court of Montague County, Texas
     Trial Court No. 02-03-0047M-CR-A


Before Sudderth, C.J.; Gabriel and Birdwell, JJ.
     Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: December 11, 2020




                                         2